Citation Nr: 0533672	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefits sought on appeal.  This matter was previously before 
the Board in June 2005, at which time it determined that a 
remand of this issue was required in order for additional 
development.  The Board is satisfied that all action 
requested on remand is now complete, such that it may proceed 
with a decision in this matter herein.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record establishes that 
the veteran's currently diagnosed tinnitus is not 
etiologically related to any event of active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2002, 
May 2003, and June 2005 letters to the veteran from the RO 
(and the Appeals Management Center (AMC) on its behalf) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  (The May 2002 letter provided notice as to the 
first three aforementioned notice elements, while the May 
2003 and June 2005 letters addressed those elements, but also 
addressed the fourth notice element as well.)

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As noted, the last of these letters was 
issued to the veteran in June 2005.  Thereafter, he was 
afforded an opportunity to respond, and the AMC then 
subsequently reviewed the claim (again on the RO's behalf) 
and issued a supplemental statement of the case to the 
veteran in August 2005.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all pertinent medical 
treatment records identified and/or provided by the veteran.  
As well, the veteran was provided with VA examinations in 
support of his claim, as conducted in December 2002 and July 
2005.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service, 
as shown by: his service record; the official history of each 
organization in which he served; his service medical records; 
and all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  In the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such disease or injury, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 2002);  Collette v. 
Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, private treatment and 
evaluation reports, and statements and argument provided by 
the veteran in support of the claim.  In reaching its 
decision herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

The veteran relates that during his period of active duty 
February 1943 to January 1946), a Japanese suicide plane hit 
his ship, and the blast from that explosion occurred in close 
proximity to his left ear.  Statements received from three of 
the veteran's service buddies in November 1980 confirmed this 
event, and indicated that it occurred in approximately 
November 1944.  The veteran also reported that immediately 
after this attack, he was required to depart the ship to 
fight the Japanese, and that therefore he was unable to seek 
any medical attention at that time.  He also stated that he 
did not seek any medical attention until either shortly 
before or after his service discharge, when he sought 
treatment at the VA Medical Center (VAMC) in Ann Arbor, 
Michigan, and was informed that he had some hearing loss, but 
that nothing could be done about it.  The veteran avers that 
his current tinnitus is related to in-service noise exposure.  


The veteran's service medical records do not record any 
complaints, symptoms, diagnosis, or treatment for tinnitus 
during his period of active service, to include at the time 
of his discharge from service.  The veteran's service 
personnel records show that his military occupational 
specialty was that of a parts clerk, but additionally note 
his receipt of the Asiatic Pacific Theater ribbon with one 
bronze battle star and of the Philippine Liberation ribbon, 
also with one bronze battle star.

The record further reflects that the RO contacted the VAMC in 
Ann Arbor, Michigan in order to obtain the veteran's record 
of evaluation and treatment there in the mid-1940's, but the 
facility responded in June 2002 that it had no record of the 
veteran in its system.

To that end, the medical evidence now of record shows no 
post-service ear-related complaints from the veteran until an 
event in October 1957, when he apparently suddenly lost his 
hearing.  The veteran indicated that shortly afterwards, he 
regained his left ear hearing, but his right ear hearing 
disappeared, leaving only a seashell-type sound in that ear 
and the reception of occasional high-pitched tones.  He then 
sought private medical evaluation at a hospital for this 
problem from February 1958 to April 1958.  Those records, 
which include neurological evaluation, note that the veteran 
denied any antecedent tinnitus after the October 1957 
incident, and do not record any ultimate diagnosis of 
tinnitus.  Rather, these reports indicated only that the 
veteran had a complete and "perceptive" type hearing loss 
in the right ear.  These records did note, however, the 
veteran's report that he had been enjoying good health prior 
to that October 1957 incident.  

Current VA treatment reports, dated from approximately August 
2001 to August 2002, show no complaint of tinnitus from the 
veteran, nor any recorded diagnosis of tinnitus.  In fact, a 
December 2001 audiological evaluation report indicated that 
the veteran did not have tinnitus.

The veteran was afforded a VA audiological examination in 
support of his claim in December 2002.  In his written 
report, the examiner noted his review of the evidence 
contained in the veteran's service medical records and claims 
file, and addressed medical records which he believed were 
pertinent to the claims then on appeal.  At the examination, 
the veteran told the examiner that he had had periodic right 
ear tinnitus since the explosion in service.  The veteran 
also informed the examiner that after his discharge from 
service, he then worked as a machinist, and as a tool and die 
maker for 40 to 45 years.  The veteran stated that he had 
heard a roaring sound in his right ear since service, and 
indicated that it occurred every other day or up to three 
times per day, lasting one to two hours each time.  After 
clinical evaluation, however, the examiner did not provide a 
diagnosis or opinion relevant to tinnitus, he only addressed 
the veteran's other pending claim at the time regarding 
hearing loss.

Accordingly, the Board remanded this matter in June 2005 in 
order for clarification as to whether the veteran had 
tinnitus that was etiologically related to active service.  
He was thus afforded a new VA audiological examination with 
claims file review in July 2005 (but again performed by the 
December 2002 VA examiner).  The examiner again reviewed the 
veteran's pertinent medical history and reports of record, as 
related to the development of his hearing problems from 
active service to the present.  He also again noted the 
veteran's report of a history of right ear tinnitus since the 
in-service explosion in 1944.  He additionally noted the 
veteran's post-service employment history.  The examiner then 
noted that currently, tinnitus was present in the veteran's 
left ear, described as "rushing wind."  The examiner stated 
that the tinnitus was not persistent, but was instead 
recurrent, and that it happened several times a year for a 
few minutes at a time.  

After a detailed history from the veteran and clinical 
evaluation, the December 2002/July 2005 examiner then 
provided his opinion.  In his rationale, he observed that the 
veteran had normal hearing at service discharge, which 
contradicted an August 2002 opinion of record that opined 
that the veteran sustained right ear deafness during his 
active service.  The examiner also observed that the 
veteran's 1958 private treatment records were the most 
telling with regard to his hearing disturbances.  He noted 
that these reports indicated and implied that the veteran had 
good health and bilateral hearing sensitivity prior to his 
October 1957 incident of sudden bilateral hearing loss.  He 
also observed that subsequent testing showed a flat, 
moderate, unilateral sensorineural hearing loss in the right 
ear only, and that the onset and configuration of the 
veteran's 1958 audiogram was not consistent with acoustic 
trauma from in-service noise exposure.  He also noted that 
one of the 1958 reports indicated that the veteran did not 
have tinnitus until the October 1957 incident, when he then 
experienced it in his right ear only.  He also observed that 
the veteran's left ear tinnitus had only begun several years 
before the July 2005 VA examination.  As to the etiology of 
this left ear tinnitus, the examiner stated that it was more 
likely than not due to his post-service occupational, noise-
induced sensorineural hearing loss in the left ear, as well 
as to presbycusis.  The examiner added that acoustic trauma 
from an in-service explosion as described by the veteran 
should have affected both ears equally, and his 1958 
audiogram showed normal hearing sensitivity in the left ear.  
He noted that based on the veteran's own case history 
interview and his 1958 records, he had normal bilateral 
hearing sensitivity prior to his sudden hearing loss in 
October 1957.  He then concluded that it was his opinion that 
the veteran's bilateral hearing loss and tinnitus was not due 
to or aggravated by any event during active service.

In view and consideration of the entire record, the Board 
finds that entitlement to service connection for tinnitus is 
not warranted at this time.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The only medical practitioner of 
record to address the etiology of any currently present 
tinnitus in the veteran's case has indicated that based upon 
all of the pertinent evidence and information of record, such 
tinnitus is not related to any event of active service, and 
is more likely related to post-service noise exposure from 
the veteran's 40 to 45 years of work as a machinist, and tool 
and die maker.  And, while the Board assigns due credit to 
the veteran's report of the November 1944 suicide plane crash 
into his ship per (at a minimum) 38 U.S.C.A. § 1154(a), such 
credit only extends to the actual occurrence of this event; 
the law does not provide for a grant of service connection in 
such a case, absent medical evidence to additionally 
establish that a currently diagnosed disorder is 
etiologically related to the reported in-service event.  See 
also 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 
393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  Additionally, as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, and while the Board 
may accept his reports of the occurrence of tinnitus symptoms 
as credible, his own opinions on diagnosis or causation are 
not to be considered competent under the law.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, in light of all of 
the above, entitlement to service connection for tinnitus 
will be denied.      

Lastly, the Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the veteran's claim, the evidence is not 
in a state of relative equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


